Exhibit 10.5
(TIME WARNER LOGO) [g18658g1865850.gif]
November 7, 2008
Michael LaJoie
Time Warner Cable
290 Harbor Drive
Stamford, CT 06902
Dear Mike:
     In accordance with Section 4.10 of the Employment Agreement (the
“Agreement”) dated as of June 1, 2000 between you and Time Warner Entertainment
Company, L.P., a subsidiary of Time Warner Cable Inc., which Agreement expires
on December 31, 2008, the Company hereby offers to extend the Agreement with the
same terms and conditions until December 31, 2011 with a title of Executive Vice
President and Chief Technology Officer, and with a minimum base salary of
$525,000 and a bonus target of 100% of your base salary.
     Please indicate your acceptance of the foregoing extension of the Agreement
by signing this letter and returning it to me by December 20, 2008. Failure to
do so will be deemed an election by you to terminate your employment without
cause pursuant to Section 4.3 of the Agreement.

                  Sincerely,         TIME WARNER ENTERTAINMENT         COMPANY,
L.P.    
 
           
 
  By:   /s/  TOMAS MATHEWS

 
     TOMAS MATHEWS    
 
           EXECUTIVE VICE PRESIDENT,    
 
           HUMAN RESOURCES    

          Agreed and Accepted:    
 
        MICHAEL LAJOIE    
 
        /s/ MICHAEL LAJOIE          
 
       
Date:
       12/12/08
 
   

